
	
		II
		Calendar No. 99
		112th CONGRESS
		1st Session
		S. 699
		[Report No. 112–32]
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Bingaman (for
			 himself, Mr. Barrasso,
			 Mr. Rockefeller,
			 Ms. Murkowski, Mr. Tester, Mr. Udall of
			 Colorado, and Mr. Hoeven)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 11, 2011
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize the Secretary of Energy to carry out a
		  program to demonstrate the commercial application of integrated systems for
		  long-term geological storage of carbon dioxide, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy Carbon Capture
			 and Sequestration Program Amendments Act of 2011.
		2.Large-scale
			 carbon storage program
			(a)In
			 generalSubtitle F of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is amended by
			 inserting after section 963 (42 U.S.C. 16293) the following:
				
					963A.Large-scale
				carbon storage program
						(a)DefinitionsIn
				this section:
							(1)Industrial
				sourceThe term industrial source means any source
				of carbon dioxide that is not naturally occurring.
							(2)Large-scaleThe
				term large-scale means the injection of over 1,000,000 tons of
				carbon dioxide each year from industrial sources into a geological
				formation.
							(3)Secretary
				concernedThe term Secretary concerned means—
								(A)the Secretary of
				Agriculture (acting through the Chief of the Forest Service), with respect to
				National Forest System land; and
								(B)the Secretary of
				the Interior, with respect to land managed by the Bureau of Land Management
				(including land held for the benefit of an Indian tribe).
								(b)ProgramIn
				addition to the research, development, and demonstration program authorized by
				section 963, the Secretary shall carry out a program to demonstrate the
				commercial application of integrated systems for the capture, injection,
				monitoring, and long-term geological storage of carbon dioxide from industrial
				sources.
						(c)Authorized
				assistanceIn carrying out the program, the Secretary may enter
				into cooperative agreements to provide financial and technical assistance to up
				to 10 large-scale demonstration
				projects.
						(d)Project
				selectionThe Secretary shall competitively select recipients of
				cooperative agreements under this section from among applicants that—
							(1)provide the
				Secretary with sufficient geological site information (including
				hydrogeological and geophysical information) to establish that the proposed
				geological storage unit is capable of long-term storage of the injected carbon
				dioxide, including—
								(A)the location,
				extent, and storage capacity of the geological storage unit at the site into
				which the carbon dioxide will be injected;
								(B)the principal
				potential modes of geomechanical failure in the geological storage unit;
								(C)the ability of
				the geological storage unit to retain injected carbon dioxide; and
								(D)the measurement,
				monitoring, and verification requirements necessary to ensure adequate
				information on the operation of the geological storage unit during and after
				the injection of carbon dioxide;
								(2)possess the land
				or interests in land necessary for—
								(A)the injection and
				storage of the carbon dioxide at the proposed geological storage unit;
				and
								(B)the closure,
				monitoring, and long-term stewardship of the geological storage unit;
								(3)possess or have a
				reasonable expectation of obtaining all necessary permits and authorizations
				under applicable Federal and State laws (including regulations); and
							(4)agree to comply
				with each requirement of subsection (e).
							(e)Terms and
				conditionsThe Secretary shall condition receipt of financial
				assistance pursuant to a cooperative agreement under this section on the
				recipient agreeing to—
							(1)comply with all
				applicable Federal and State laws (including regulations), including
				a
				certification by the appropriate regulatory authority that the project will
				comply with Federal and State requirements to protect drinking
				water supplies;
							(2)in the case of
				industrial sources subject to the Clean Air Act (42 U.S.C. 7401 et seq.),
				inject only carbon dioxide captured from industrial sources in compliance with
				that Act;
							(3)comply with all
				applicable construction and operating requirements for deep injection
				wells;
							(4)measure, monitor,
				and test to verify that carbon dioxide injected into the injection zone is
				not—
								(A)escaping from or
				migrating beyond the confinement zone; or
								(B)endangering an
				underground source of drinking water;
								(5)comply with
				applicable well-plugging, post-injection site care, and site closure
				requirements, including—
								(A)(i)maintaining financial
				assurances during the post-injection closure and monitoring phase until a
				certificate of closure is issued by the Secretary; and
									(ii)promptly undertaking remediation
				activities for any leak from the geological storage unit that would endanger
				public health or safety or natural resources; and
									(B)complying with
				the
				requirements of subsection (f);
								(6)comply with
				applicable long-term care requirements;
							(7)maintain
				financial protection in a form and in an amount acceptable to—
								(A)the
				Secretary;
								(B)the Secretary
				with jurisdiction over the land; and
								(C)the Administrator
				of the Environmental Protection Agency; and
								(8)provide the
				assurances described in section 963(c)(4)(B).
							(f)Post injection
				closure and monitoring elementsIn assessing whether a project
				complies with site closure requirements under subsection (e)(5), the Secretary,
				in consultation with the Administrator of the Environmental Protection Agency,
				shall determine whether the recipient of financial assistance has demonstrated
				continuous compliance with each of the following
				requirements over a period of
				not less than 10 consecutive years after the plume of carbon dioxide has
				stabilized within the geologic formation that comprises the geologic storage
				unit following the cessation of injection activities:
							(1)The estimated
				location and extent of the project footprint (including the detectable plume of
				carbon dioxide and the area of elevated pressure resulting from the project)
				has not substantially changed and is contained within the geologic storage
				unit.
							(2)The injection
				zone formation pressure has ceased to increase following cessation of carbon
				dioxide injection into the geologic storage unit.
							(3)There is no
				leakage of either carbon dioxide or displaced formation fluid from the geologic
				storage unit that is endangering public health and safety, including
				underground sources of drinking water and natural resources.
							(4)The injected or
				displaced formation fluids are not expected to migrate in the future in a
				manner that encounters a potential leakage pathway.
							(5)The injection
				wells at the site completed into or through the injection zone or confining
				zone are plugged and abandoned in accordance with the applicable requirements
				of Federal or State law governing the wells.
							(g)Indemnification
				agreements
							(1)Definition of
				liabilityIn this subsection, the term liability
				means any legal liability for—
								(A)bodily injury,
				sickness, disease, or death;
								(B)loss of or damage
				to property, or loss of use of property; or
								(C)injury to or
				destruction or loss of natural resources, including fish, wildlife, and
				drinking water supplies.
								(2)AgreementsNot
				later than 1 year after the date of the receipt by the Secretary of a completed
				application for a demonstration project, the Secretary may agree to indemnify
				and hold harmless the recipient of a cooperative agreement under this section
				from liability arising out of or resulting from a demonstration project in
				excess of the amount of liability covered by financial protection maintained by
				the recipient under subsection (e)(7).
							(3)Exception for
				gross negligence and intentional misconductNotwithstanding
				paragraph (1), the Secretary may not indemnify the recipient of a cooperative
				agreement under this section from liability arising out of conduct of a
				recipient that is grossly negligent or that constitutes intentional
				misconduct.
							(4)Collection of
				fees
								(A)In
				generalThe Secretary shall collect a fee from any person with
				whom an agreement for indemnification is executed under this subsection in an
				amount that is equal to the net present value of payments made by the United
				States to cover liability under the indemnification agreement.
								(B)AmountThe
				Secretary shall establish, by regulation, criteria for determining the amount
				of the fee, taking into account—
									(i)the likelihood of
				an incident resulting in liability to the United States under the
				indemnification agreement; and
									(ii)other factors
				pertaining to the hazard of the indemnified project.
									(C)Use of
				feesFees collected under this paragraph shall be deposited in
				the Treasury and credited to miscellaneous receipts.
								(5)Contracts in
				advance of appropriations
								(A)In
				generalSubject to subparagraph (B), the Secretary may enter into
				agreements of indemnification under this subsection in advance of
				appropriations and incur obligations without regard to section 1341 of title
				31, United States Code (commonly known as the Anti-Deficiency
				Act), or section 11 of title 41, United States Code (commonly known as
				the Adequacy of Appropriations Act).
								(B)LimitationThe
				amount of indemnification under this subsection shall not exceed
				$10,000,000,000 (adjusted not less than once during each 5-year period
				following the date of enactment of this section, in accordance with the
				aggregate percentage change in the Consumer Price Index since the previous
				adjustment under this subparagraph), in the aggregate, for all persons
				indemnified in connection with an agreement and for each project, including
				such legal costs as are approved by the Secretary.
								(6)Conditions of
				agreements of indemnification
								(A)In
				generalAn agreement of indemnification under this subsection may
				contain such terms as the Secretary considers appropriate to carry out the
				purposes of this section.
								(B)AdministrationThe
				agreement shall provide that, if the Secretary makes a determination the United
				States will probably be required to make indemnity payments under the
				agreement, the Attorney General—
									(i)shall collaborate
				with the recipient of an award under this subsection; and
									(ii)may—
										(I)approve the
				payment of any claim under the agreement of indemnification;
										(II)appear on behalf
				of the recipient;
										(III)take charge of
				an action; and
										(IV)settle or defend
				an action.
										(C)Settlement of
				claims
									(i)In
				generalThe Attorney General shall have final authority on behalf
				of the United States to settle or approve the settlement of any claim under
				this subsection on a fair and reasonable basis with due regard for the purposes
				of this subsection.
									(ii)ExpensesThe
				settlement shall not include expenses in connection with the claim incurred by
				the recipient.
									(h)Federal
				land
							(1)In
				generalThe Secretary concerned may authorize the siting of a
				project on Federal land under the jurisdiction of the Secretary concerned in a
				manner consistent with applicable laws and land management plans and subject to
				such terms and conditions as the Secretary concerned determines to be
				necessary.
							(2)Framework for
				geological carbon sequestration on public landIn determining
				whether to authorize a project on Federal land, the Secretary concerned shall
				take into account the framework for geological carbon sequestration on public
				land prepared in accordance with section 714 of the Energy Independence and
				Security Act of 2007 (Public Law 110–140; 121 Stat. 1715).
							(i)Acceptance of
				title and long-Term monitoring
							(1)In
				generalAs a condition of a cooperative agreement under this
				section, the Secretary may accept title to, or transfer of administrative
				jurisdiction from another Federal agency over, any land or interest in land
				necessary for the monitoring, remediation, or long-term stewardship of a
				project site.
							(2)Long-term
				monitoring activitiesAfter accepting title to, or transfer of, a
				site closed in accordance with this section, the Secretary shall monitor the
				site and conduct any remediation activities to ensure the geological integrity
				of the site and prevent any endangerment of public health or safety.
							(3)FundingThere
				is appropriated to the Secretary, out of funds of the Treasury not otherwise
				appropriated, such sums as are necessary to carry out paragraph
				(2).
							.
			(b)Conforming
			 amendments
				(1)Section 963 of the Energy Policy Act of
			 2005 (42 U.S.C. 16293) is amended—
					(A)by redesignating
			 subsections (a) through (d) as subsections (b) through (e),
			 respectively;
					(B)by inserting
			 before subsection (b) (as so redesignated) the following:
						
							(a)DefinitionsIn
				this section:
								(1)Industrial
				sourceThe term industrial source means any source
				of carbon dioxide that is not naturally occurring.
								(2)Large-scaleThe
				term large-scale means the injection of over 1,000,000 tons of
				carbon dioxide from industrial sources over the lifetime of the
				project.
								;
					(C)in subsection (b)
			 (as so redesignated), by striking In general and inserting
			 Program;
					(D)in subsection (c)
			 (as so redesignated), by striking subsection (a) and inserting
			 subsection (b); and
					(E)in subsection
			 (d)(3) (as so redesignated), by striking subparagraph (D).
					(2)Sections
			 703(a)(3) and 704 of the Energy Independence and Security Act of 2007 (42
			 U.S.C. 17251(a)(3), 17252) are amended by striking section 963(c)(3) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16293(c)(3)) each place it
			 appears and inserting section 963(d)(3) of the Energy Policy Act of 2005
			 (42 U.S.C. 16293(d)(3)).
				3.Training program
			 for State and tribal agencies
			(a)EstablishmentThe
			 Secretary of Energy, in consultation with the Administrator of the
			 Environmental Protection Agency and the Secretary of Transportation, shall
			 establish a program to provide grants for employee training purposes to State
			 and tribal agencies involved in permitting, management, inspection, and
			 oversight of carbon capture, transportation, and storage projects.
			(b)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Energy to carry out this section $10,000,000
			 for each of fiscal years 2010 through
			 2020.
			(c)OffsetSection
			 708 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17256) is
			 repealed.
			4.Annual Department of
			 Energy assessment
			(a)In general
				(1)Department of Energy
			 reportNot later than 1 year after the date of enactment of this
			 Act and annually thereafter until the Secretary of Energy (referred to in this
			 section as the Secretary) determines that technology preventing
			 the emission of, capturing, transporting, permanently storing or sequestering,
			 or putting to beneficial use carbon dioxide is available to the commercial
			 marketplace, the Secretary shall conduct an assessment in accordance with
			 subsection (b) of the existing Federal programs supporting such technology and
			 submit to the appropriate authorizing and appropriating committees of Congress
			 a report on the results of the assessment.
				(2)Government
			 Accountability Office reviewNot later than 1 year after the
			 first report is provided to the appropriate authorizing and appropriating
			 committees of Congress under paragraph (1) and subsequently as needed until
			 technology preventing the emission of, capturing, transporting, permanently
			 storing or sequestering, and putting to beneficial use carbon dioxide is
			 available to the commercial marketplace, the Comptroller General of the United
			 States shall conduct a review of the report described in paragraph (1) in
			 accordance with subsection (c).
				(b)Department of Energy
			 report requirementsThe Secretary shall include in the report
			 required under subsection (a)(1)—
				(1)a detailed description of
			 the existing programs, including each major program area, that conduct or
			 support research, development, demonstration, and deployment of
			 technology—
					(A)to prevent the emission
			 of carbon dioxide or capture of carbon dioxide from sources, including fossil
			 fuel-based power plants;
					(B)to transport carbon
			 dioxide;
					(C)to store or sequester
			 captured carbon dioxide permanently; or
					(D)to put captured carbon
			 dioxide to beneficial use;
					(2)an assessment, based on
			 Federal Government laboratory research experience, available industry research
			 experience, and such other data and information as the Secretary considers
			 useful and appropriate, to determine whether each major program area and
			 principal projects within the areas described in paragraph (1) are designed to,
			 and will, advance fundamental knowledge or achieve significant technical
			 advancement and materially improve the technology base to effectively address
			 the prevention of carbon dioxide emissions or capture of carbon dioxide or the
			 transport, permanent storage, or beneficial use of captured carbon
			 dioxide;
				(3)an assessment of the
			 estimated time frame and costs of the Secretary necessary to reasonably
			 conclude that technology will be available to the commercial marketplace;
			 and
				(4)an assessment of the
			 barriers and solutions, including policy recommendations, to financing large
			 carbon capture and storage demonstration projects with a focus on overcoming
			 the impacts of oil price volatility on enhanced oil recovery contracts for
			 carbon dioxide.
				(c)Government
			 Accountability Office review requirementsThe Comptroller General
			 of the United States shall include in the review required under subsection
			 (a)(2)—
				(1)an analysis of the
			 estimated time frames and costs of the Secretary, as reported pursuant to
			 subsection (b)(3);
				(2)any recommendations that
			 the Comptroller General considers appropriate and useful to improve the
			 likelihood of achieving technological advancements to mitigate carbon dioxide
			 emissions or to expedite the availability of carbon capture and sequestration
			 technology for the commercial marketplace;
				(3)an assessment of any
			 legal or regulatory impediment by any Federal agency or department that has
			 arisen in relation to the deployment of carbon capture and storage technology,
			 including any delays in the permitting of the technology or the construction or
			 operation of any the facility; and
				(4)any other analyses the
			 Comptroller General considers necessary or appropriate.
				(d)Budget request
			 reportIn the case of the budget request for fiscal year 2013,
			 the President shall include in the budget request of the Secretary for the
			 Fossil Energy Program a report that—
				(1)assesses the progress of
			 the Secretary in implementing the recommendations of the Comptroller General of
			 the United States and compares the estimated costs of completing implementation
			 of those recommendations to the requested budget levels; and
				(2)an assessment of the
			 progress made for the preceding fiscal year toward achieving the goals of the
			 program for which funding is requested.
				
	
		July 11, 2011
		Reported with amendments
	
